Citation Nr: 0707399	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-30 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to May 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2006, this claim was remanded to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDING OF FACT

A right knee disorder is first shown more than one year after 
the veteran's separation from service, and the evidence does 
not establish a direct or presumptive relationship with the 
appellant's active military service.  


CONCLUSION OF LAW

A right knee disorder was not incurred in service and 
arthritis may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5103 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303(a), 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, including arthritis, may be presumed 
if manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In this claim for service connection there is a currently 
diagnosed right knee disability.  Upon reviewing VA 
outpatient treatment records dated from 1974, the record 
reveals that degenerative joint disease of the right knee was 
first noted during VA outpatient treatment in September 1995, 
when the veteran complained of pain and tenderness behind the 
right knee for the past day.  He reported having an old 
injury with arthroscopy in 1980.  Degenerative joint disease 
was diagnosed, and confirmed on X-rays.  In March 1996 it was 
noted that the veteran reported a history of a knee injury 
and surgery ten years prior.  X-rays were taken and post-
traumatic arthritis was diagnosed.  More recently, on VA 
examination in February 2002, it was noted that the veteran 
had diagnostic testing done by VA September 2000 (an MRI) 
that revealed significant arthritic changes in the right knee 
with loss of joint space and some articular cartilage lesions 
of the femoral condyle, and in essence significant 
degenerative joint disease.  

Thus, the Board must determine if the current disability is 
related to the veteran's military service.  He claims that he 
damaged his knee jumping from helicopters during military 
service.  He further states that after service he had no job 
that would have in any way aggravated his knees and that 
therefore his right knee disorder must have occurred during 
service.  The Board notes that the veteran's MOS is noted as 
helicopter mechanic on his DD Form 214.  Neither the 
veteran's December 1969 entrance examination report, the 
service medical treatment records, nor his April 1972 
separation examination report show any reference to a right 
knee problem.  A finding of right knee degenerative arthritis 
was first noted in the record in September 1995 on a VA 
treatment for right knee pain.  X-rays confirmed the 
diagnosis.  This is many years after service, and too remote 
in time to find that his right knee arthritis is reasonably 
related to service.  

The Board notes that there are findings and opinions in this 
claim regarding the etiology of the veteran's right knee 
disorder.  During a VA Post-traumatic Stress Disorder (PTSD) 
examination in November 2000, it was noted by way of history 
that the veteran had a shattered kneecap which he suffered 
during Vietnam.  A private examiner reported in December 2000 
that the veteran had been treated for Grade III 
chondromalacia of the patellofemoral joint of the right knee 
as a consequence of injuries received most likely on jumping 
off heights (low flying helicopters, etc.) that he may have 
incurred while serving in Vietnam.  It was noted that the 
veteran had arthroscopic surgery on the right knee that 
confirmed that the degree of advanced degenerative joint 
disease post-traumatic in nature and most likely the 
consequence of the aforementioned injuries.  In an April 2001 
private examination report, the examiner noted that the 
veteran indicated that he apparently injured his right knee 
in the 1970's when he was in the Army, jumping out of 
helicopters.  

The veteran was afforded an examination by VA in February 
2002.  His history was discussed and the veteran was 
physically examined.  The examiner stated that in would be 
conjecture to feel that the veteran's injury while in service 
is related to his present severe arthritic condition of the 
right knee.  It was noted that the veteran did not seek any 
medical attention while in the military and there is nothing 
in the record concerning it.  The examiner stated that the 
veteran was able to get along for years since his discharge 
until he had surgery in 2000.  The examiner related that 
there was no good evidence to relate the present disorder 
with a history of having some trouble with the right knee in 
service.  

The Board must address the conflicting VA and private medical 
evidence, in this claim regarding a medical nexus.  The 
Board's adjudicatory process includes the responsibility for 
determining the weight to be given to the evidence of record, 
including the authority to favor one medical opinion over 
another.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same and, in doing 
so, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With 
regard to medical evidence, an assessment or opinion by a 
health care provider is never conclusive and is not entitled 
to absolute deference.  A bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

In regard to the November 2000 PTSD examiner's finding, the 
private examiner's opinion of December 2000, and the April 
2001 private examiner's finding, all are based on a history 
provided by the veteran which is totally unsubstantiated in 
the record.  While as a helicopter mechanic he indeed may 
have jumped from low flying helicopters, the veteran has 
stated that he had no inservice treatment for a right knee 
injury or complaints of any kind, and the record confirms 
this.  As noted above, a bare conclusion, even one reached by 
a health care professional, is not probative without a 
factual predicate in the record.  Further, none of the 
examiners offered any rationale for their conclusion.  The 
finding of advanced degenerative joint disease in December 
2000 does not affirmatively place the inception of the 
disease during service or within the first post service year.  
Therefore these findings lack probative value in deciding 
this claim.  Additionally the private examiner's opinion of 
December 2000 appears to be speculative.  Such speculation is 
not legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  This stated opinion, 
as well as the other noted findings then, fall short of the 
level of certainty necessary for the Board to service connect 
the veteran for a right knee disorder.

The Board finds that the medical opinion offered by the VA 
examiner in February 2002 is more probative than the private 
opinion and findings or the VA PTSD examiner's finding since, 
the report involved recitation of the veteran's history, 
fully examining the veteran and providing written findings.  
Additionally the examiner offered complete rationale for his 
conclusion.  

The Board is free to discount the credibility of a 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97, 
101 (1992).  In addition, the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative 
weight of a medical opinion may be reduced if the examiner 
fails to explain the basis for an opinion.  See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993). 

Based on the aforementioned, the Board has afforded more 
weight to the comprehensive and well-supported opinion of the 
February 2002 VA examiner, who stated that there was no 
evidence to relate the present knee disorder to his history 
of knee trouble in service.  This opinion when viewed along 
all the clinical evidence of record does not support a 
finding of service connection for the veteran's current right 
knee disability.  As to the veteran's contention that the 
only work he did after service was as a photographer (See, 
the notice of disagreement dated in April 2002) and that this 
would not aggravate his knees, the record shows that he also 
worked as a machinist and in lawn maintenance (See, VA 
examination report of July 1999), and that in 1987 (See, 
private letter of August 1987) and in May 1994 (See, VA 
outpatient treatment of May 1994) he was treated for injuring 
his left knee on the job.  Additionally, the Board has 
considered the veteran's own assertions regarding the 
etiology of his right knee disorder.  The Board finds that 
such assertions are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet.   App. 124, 127 (1998). 

The preponderance of the evidence is against the appellant's 
claim, and therefore it must be denied.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Here the veteran was provided proper notice on the issue 
before the Board that complied with the requirements noted.  
While he was not specifically informed that he should send in 
any evidence that he had in his possession, he was informed 
that he could obtain records himself and send them to VA and 
he subsequently did submit evidence for consideration.  The 
Board finds that the requirements of Quartuccio, have been 
satisfied.  Further, there was no deficiency in the timing of 
notice.  Notice was provided in September 2001, prior to the 
March 2002 RO determination.  See, Pelegrini.  

The section 5103(a) notice did not, however, address what 
evidence was needed with respect to the disability rating 
criteria or the effective date for service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (since the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim).  This veteran was not harmed by this however, 
because service connection is denied, rendering moot the 
issues relating to rating criteria and the effective date of 
an award.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  It is noted that the appellant has 
been examined, he has testified at a hearing before the Board 
in March 2005, and records have been obtained.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.  




ORDER

Service connection for a right knee disorder is denied. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


